Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11, 13-15, 17, 18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-200565872-A1, hereinafter WO’872, in view of Takiguchi (US 2004/0175245)
Regarding claims 1, 8, 11 and 21, WO’872 discloses a drilling tool (See Figures 6a-6c) having a replaceable cutting disk 35’ (See Figures 4a-4c), comprising a shank 12’, a clamping end 20’, a drill head (Note: the cutting disk 35’ in conjunction with the cutting disk 35’ is considered the drill head) and a longitudinal axis, a receptacle 30’ for the replaceable cutting disk being formed on the drill head (See Figures 6a-6c), the receptacle comprising two drivers 34’, a support surface being formed on each driver (See Figure 6c) (Note: the radially extending surface of the driver 34’ adjacent the centering surface 136), the normal vectors of the support surfaces extending orthogonally with respect to the longitudinal axis, the drivers 34’ being arranged point-symmetrically with respect to the longitudinal axis, characterized in that a centering surface 136 is formed adjacently to the support surface of a driver 34’, and in that the centering surface forms an angle (alpha) between 120° and 60° with the support surface (Note: the centering surface appears to form a 90 degree angle with centering surface 136) (See Figure 6c), a mating surface being formed adjacently to the centering surface (See Figure 6c) (Note: the surface extending from the centering surface 136), a base surface 30’ being formed at the transition between the drill head and the drivers between the drivers (See Figure 6c), and the base surface being point-symmetrical with respect to the longitudinal axis (See Figure 6c).  WO’872 further discloses a securing means for securing the replaceable cutting disk against falling out in the form of two cross holes 36 and threaded fasteners 38 (See Figure 1) wherein the cutting disc 35’ has a front portion, a prismatic attachment portion and a longitudinal axis (See Figures 4a-4c), the front portion comprising one or more cutting edges, and the attachment portion being designed such that it interacts in a form-locking manner with the drivers of the drilling tool, and a recess being formed at one end of the attachment portion (See Figures7a-7b).  
WO’872 does not disclose wherein the securing means comprise a cross hole designed as a stepped hole in the drill head, in that the cross hole penetrates the two drivers, and in that the cross hole has an internal thread in one driver, and wherein the recess of the cutting disk is aligned with the cross hole of the drilling tool, the securing screw in non-contacting relation to the cutting disk.
Takiguchi discloses a drilling tool 10 (See Figure 1) with a replaceable cutting disk 30 removably securable to a tool shank by means of a securing screw 40 (See Figure 1).  The tool shank includes two drivers 13a,13b separated by a slot (See Figure 3) and a cross hole 20 designed as a stepped hole (See Figure 3), the cross hole 20 penetrates the slot and the two drivers 13a,13b, the cross hole 20 having an internal thread 23 in one driver [0063], and wherein the cutting disc 30 has a recess 33 that is aligned with the cross hole of the drilling tool 10 (See Figure 3), the securing screw 40 in non-contacting relation to the cutting disk (See Figure 3) (Note: as seen in Figure 3, the there is a gap between the securing screw 40 and the recess 33 of the cutting disk 30).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’872, in view of Takiguchi, such that the drilling tool includes a securing screw and a cross hole that penetrates the two drivers wherein the securing screw is positioned therein and in non-contacting relation to the cutting disk in order to provide the drilling tool with a simplified securing structure.
Regarding claim 3, WO’872 discloses the centering surfaces 136 of the two drivers are mutually parallel (See Figure 6c).
Regarding claim 4, WO’872 discloses support surfaces of the two drivers 34’ are at least one of mutually parallel or the mating surfaces of the two drivers are mutually parallel (Note: the radially extending surfaces adjacent the centering surfaces 136) (See Figure 6c).
Regarding claim 5, WO’872 discloses that the support surface and the mating surface of a driver are mutually parallel (See Figure 6c).
Regarding claim 7, WO’872 discloses that the base surface 30’ is planar, and in that the normal vector of the base surface extends in parallel with the longitudinal axis (See Figure 6c).
Regarding claim 9, WO’872 discloses the normal vector of the slot extends approximately in the direction of the bisector of the normal vectors of the support surface and the mating surface of a driver (See Figures 6a-6c).
Regarding claim 13, WO’872 discloses in that the centering surface forms an angle (alpha) between 105° and 75° with the support surface (See Figure 6c).
Regarding claim 14, WO’872 discloses that the drill head comprises a guide strip (See Figures 6a-6c) (Note: the external circumferential surface of the drill head).
Regarding claim 15, WO’872 discloses a replaceable cutting disk (See Figures 4a-4c) for use in a drilling tool comprising a shank, a clamping end, a drill head and a longitudinal axis, a receptacle for the replaceable cutting disk being formed on the drill head (See Figures 6a-6c), the receptacle comprising two drivers 34’, a support surface being formed on each driver 34’, the normal vectors of the support surfaces extending orthogonally with respect to the longitudinal axis (See Figures 6c), the drivers 34’ being arranged point-symmetrically with respect to the longitudinal axis, characterized in that a centering surface 136 is formed adjacently to the support surface of a driver, and in that the centering surface forms an angle (alpha) between 120° and 60° with the support surface (See Figure 6c), a mating surface being formed adjacently to the centering surface (See Figure 6c) (Note: the surface extending from the centering surface 136), a base surface 30’ being formed at the transition between the drill head and the drivers between the drivers (See Figure 6c), and the base surface being point-symmetrical with respect to the longitudinal axis.  WO’872 further discloses a securing means for securing the replaceable cutting disk against falling out in the form of two cross holes 36 and threaded fasteners 38 (See Figure 1) wherein the cutting disk 35’ has a front portion, a prismatic attachment portion and a longitudinal axis (See Figures 4a-4c), the front portion comprising one or more cutting edges (Note: the cutting edges are formed on the blades of the cutting disc 35’), and the attachment portion being designed such that it interacts in a form-locking manner with the drivers of the drilling tool, and a recess being formed at one end of the attachment portion (See Figures7a-7b).  WO’872 further discloses wherein the front portion of the cutting disk 35’ has one or more blades (See Figures 4a-4c), and wherein the attachment portion is designed such that it interacts in a formlocking manner with the drivers of the drilling tool (See Figures (7a-7b) wherein the attachment portion comprises two contact surfaces 92’ and two counter mating surfaces and/or two counter centering surfaces, the normal vectors of the contact surface, counter mating surfaces 105 and counter centering surfaces 136 extending orthogonally with respect to the longitudinal axis (See Figure 4a), a counter centering surface is arranged between a contact surface and a counter mating surface in each case, and the counter centering surfaces forming an angle (alpha) between 120° and 60° with the adjacent contact surfaces (See Figure 6c). 
WO’872 does not disclose wherein the securing means comprise a cross hole designed as a stepped hole in the drill head, in that the cross hole penetrates the two drivers, and in that the cross hole has an internal thread in one driver, and wherein the recess of the cutting disk is aligned with the cross hole of the drilling tool, the securing screw in non-contacting relation to the cutting disk.
Takiguchi discloses a drilling tool 10 (See Figure 1) with a replaceable cutting disk 30 removably securable to a tool shank by means of a securing screw 40 (See Figure 1).  The tool shank includes two drivers 13a,13b separated by a slot (See Figure 3) and a cross hole 20 designed as a stepped hole (See Figure 3), the cross hole 20 penetrates the slot and the two drivers 13a,13b, the cross hole 20 having an internal thread 23 in one driver [0063], and wherein the cutting disc 30 has a recess 33 that is aligned with the cross hole of the drilling tool 10 (See Figure 3), the securing screw 40 in non-contacting relation to the cutting disk (See Figure 3) (Note: as seen in Figure 3, the there is a gap between the securing screw 40 and the recess 33 of the cutting disk 30).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify WO’872, in view of Takiguchi, such that the drilling tool includes a securing screw and a cross hole that penetrates the two drivers wherein the securing screw is positioned therein and in non-contacting relation to the cutting disk in order to provide the drilling tool with a simplified securing structure.
Regarding claim 17, WO’872 discloses that the two counter centering surfaces 105 are mutually parallel (See Figure 4a).
Regarding claim 18, WO’872 discloses that the two contact surfaces are at least one of mutually parallel or the two counter mating surfaces are mutually parallel (See Figures 4a-4c).
Regarding claim 20, WO’872 discloses that the counter centering surface forms an angle (alpha) between 105° and 75° with the contact surface (See Figure 4a).

Response to Arguments
Applicant's arguments filed 01/12/22 have been fully considered but they are not persuasive. Each of Applicant’s arguments is set forth below in italics followed by Examiner’s response.
Bearing in mind that the two countersunk bores 70 in the drill insert of WO’872 have the important function of centering and positioning the drill insert to the tool holder it becomes clear that by “cancelling” the two off-center countersunk bores 70 and replacing them by the solution known from Takuguchi is simply not possible.
Examiner respectfully disagrees.  WO’872 and Takuguchi are both directed towards a means for securing a cutting insert to an end of a tool holder.  As stated above, Takiguchi discloses a drilling tool 10 (See Figure 1) with a replaceable cutting disk 30 removably securable to a tool shank by means of a securing screw 40 (See Figure 1).  The tool shank includes two drivers 13a,13b separated by a slot (See Figure 3) and a cross hole 20 designed as a stepped hole (See Figure 3), the cross hole 20 penetrates the slot and the two drivers 13a,13b, the cross hole 20 having an internal thread 23 in one driver [0063], and wherein the cutting disc 30 has a recess 33 that is aligned with the cross hole of the drilling tool 10 (See Figure 3), the securing screw 40 in non-contacting relation to the cutting disk (See Figure 3) (Note: as seen in Figure 3, the there is a gap between the securing screw 40 and the recess 33 of the cutting disk 30).  One of ordinary skill would easily be able to replace the securing mechanism of WO’872 with that of Takuguchi.
Transferring this design to WO’872 would lead to the unacceptable result that the drill insert loses two thirds of its design features that position and center the drill insert relative to the tool holder.
Examiner respectfully disagrees.  Replacement of the insert securing mechanism of WO’872 with that of Takuguchi would not change the operation or function of the drilling tool.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722